Citation Nr: 0512080	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right wrist carpal tunnel syndrome with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
December 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in February 2005, before the undersigned 
Veterans Law Judge sitting in Houston, Texas.

The issue of entitlement to an initial rating in excess of 10 
percent for right wrist carpal tunnel syndrome with strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected chronic low back strain is 
manifested by no more than moderate symptoms, with flare-ups 
and some moderate functional impairment.   


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent initial 
rating, but not higher, for low back strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Initial Rating for Low Back Strain

The veteran maintains that an initial rating in excess of 10 
percent is warranted for her low back strain.  After 
reviewing the evidence of record, the Board finds that the 
evidence supports the assignment of a 20 percent initial 
evaluation, but not higher, for the veteran's service-
connected low back strain.  The criteria and analysis of the 
facts of this case are cited below. 

II.  Legal Criteria

Since the veteran filed her claim, the relevant regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
In cases like this, the version most favorable to the 
claimant applies from the effective date of the change in the 
law.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine; and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
measured at greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in one position.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  This 
appeal, however, is from the initial rating assigned to a 
disability upon awarding service connection. Accordingly, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999).

III.  Analysis

When the veteran was examined for VA purposes in February 
2001, the examiner diagnosed low back strain with residuals 
of stiffness and pain.  According to the report, the veteran 
described a three-year history of low back pain.  She 
complained of pain, weakness, and stiffness.  She also 
described constant, daily discomfort that was "horrible".  
She experienced flare-ups when exercising or sitting too 
long.  She alleviated the pain with medication and injections 
three times a year, and she used a TENS unit.  An x-ray study 
of the lumbar spine revealed very mild levoscoliosis 
measuring less than 10 degrees.  There was minimal 
spondylosis, but no significant disc space abnormality.  This 
evidence more nearly approximates the criteria for a 20 
percent rating, but not higher, for low back strain under the 
old regulations.  Diagnostic Codes 5292, 5295.  

VA examined the veteran in September 2002.  The examiner 
noted that the veteran ambulated without external supports or 
assistance, and there was no evidence of an antalgic gait.  
The veteran's low back had flexion to 100 degrees with her 
using her hands on her knees to resume an upright position.  
She had extension to 20 degrees, lateral bending to 15 
degrees on the left and 20 degrees on the right.  The 
Goldthwait's test and pelvic rock test were both unobtainable 
due to her body mass.  The Patrick's test on the left 
elicited right lumbosacral pulling discomfort.  The examiner 
reviewed an August 2002 x-ray study of the veteran's lumbar 
spine showed no significant abnormality.  The diagnosis was 
recurrent lower back strain, currently without spasm or 
evidence of lower extremity radiculopathy.  This evidence 
more nearly approximates the criteria for a 20 percent 
rating, but not higher, for low back strain under the old 
regulations.  Diagnostic Codes 5292, 5295.  

VA outpatient treatment records dated during the pendency of 
this claim document that the veteran has been treated for a 
number of disorders, including her low back strain.
  
The Board notes that the veteran has not been found to have 
intervertebral disc disease of the lumbosacral spine so the 
provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003), are not 
applicable.  

The veteran testified before the undersigned in February 
2005, and she has provided various medical and lay statements 
in support of her claim.  The Board has considered her 
testimony with respect to the low back pain and impairment 
that she described.  She testified that she is employed and 
that her low back disability interferes with her job.  One or 
two times a month, she explained that she would miss work on 
account of her back.  Her low back disability prevented her 
from lifting things at work and she asks others for help.  
She remarked that she visited the VA treatment center every 
six to twelve months for general appointments, but not 
specifically for her back.  If her back bothered her at the 
time, she would tell the doctor.  She did not describe any 
specific recent dates of treatment with VA for her back.  She 
described that she had difficulty leaning forward and 
backward.  She has had to purchase slip on shoes because it 
was too difficult to tie laces.  At home, she indicated that 
she was unable to do things like mow the lawn.  She now hires 
someone to do it.  The Board has considered the veteran's 
testimony as part of the 20 percent rating for low back 
strain.  

The Board finds that an initial rating in excess of 20 
percent is not warranted at any time during the pendency of 
this claim because the evidence discussed above does not more 
nearly approximate the criteria pursuant to the old or 
revised regulations.

With respect to the veteran's contentions that a rating in 
excess of 20 percent may be warranted, the veteran is 
certainly capable of providing evidence of symptomatology.  
As a layperson, however, the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran's testimony and the medical evidence of record, 
when considered together, do not support a rating in excess 
of 20 percent under the old or revised regulations.  
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2002).

After considering the old and the revised rating criteria, 
and given the totality of the evidence, it is the Board's 
conclusion that the evidence of record supports a 20 percent 
rating, but not higher for her low back strain.  The greater 
weight of the evidence is against the assignment of an 
evaluation in excess of 20 percent.

IV.  Extra-Schedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  While the veteran testified that she has missed 
one to two days a month of work due to her low back, she has 
not provided evidence that it has interfered with her 
employment, and she has not been disciplined by her employer.  
There is nothing in the record to suggest that the veteran 
has been frequently hospitalized for treatment of the 
disabilities at issue, and the record does not establish that 
her disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.



V.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and her representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran VCAA 
notice letters in April 2001 and January 2004 informing her, 
in effect, that evidence was needed to show that her 
disabilities had gotten worse.  The RO also supplied her with 
a statement of the case (SOC) and supplemental statement of 
the case (SSOC) containing the criteria used to rate her 
disabilities.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2004 letter explained that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claims, but that she was responsible for 
providing appropriate releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [her] 
possession that pertains" to her claims.  As a practical 
matter, however, she has been amply notified of the need to 
provide such evidence.  The RO's January 2004 letter, on page 
3, invited the veteran to tell VA about any additional 
information that she wanted VA to try to obtain.  The RO also 
issued the veteran a supplemental SSOC in October 2002 and 
March 2004 that contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), from which the Court derived the fourth 
notification requirement.  During the February 2005 hearing 
before the undersigned, the veteran did not identify any 
specific evidence regarding her low back not already of 
record.

Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim for an initial 
rating for low back strain.  Records of the veteran's VA 
treatment have been obtained and she has been afforded low 
back examinations.  When the veteran testified before the 
undersigned in February 2005, she did not identify specific 
treatment records regarding her low back.  She indicated that 
she had general check ups with every six to twelve months, 
but the appointments were not specifically for her low back 
disorder.  Therefore, without additionally identified medical 
records, no further development action is required.


ORDER

A 20 percent initial rating, but no higher, is granted for 
low back strain, subject to the law and regulations governing 
the award of monetary benefits.


REMAND

The veteran timely appealed the RO's initial noncompensable 
rating for carpal tunnel syndrome of the right wrist with 
strain.  Subsequently, in a March 2004 rating decision, the 
RO assigned a 10 percent initial rating for carpal tunnel 
syndrome of the right wrist with strain.  The RO incorrectly 
informed the veteran in the decision that the 10 percent 
initial rating was a full grant of the benefit sought.  This 
is not correct because the Rating Schedule provides for 
ratings in excess of 10 percent for this disorder.

As a result, the RO did not issue a subsequent SSOC that 
included a discussion of its decision with respect to this 
issue.  This must be done in order to perfect this issue 
before the Board may address it on appeal. See 38 C.F.R. §§ 
19.31(b) (when an SSOC must be furnished), 19.37 
(consideration of evidence received at the RO prior to 
transfer of the record to the Board). Consideration of this 
evidence is particularly relevant to the claim for an 
increased initial rating for carpal tunnel syndrome of the 
right wrist, given the potential applicability of staged 
ratings. See Fenderson, 12 Vet. App. 119.  When 
readjudicating the claims on remand, the RO should ensure 
that it considers this evidence.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The RO should reajudicate the claim for 
an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right 
wrist with strain.  This readjudication 
must consider all evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


